DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in Application 16404458 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had distal anchor is disposed between the first stop member and the second stop member but not “the at least one first medial anchor is disposed between the first stop member and the second stop member” as now recited in independent claims 1 and 15.
Dependent claims 2-6,  9-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(a) because the additional recited limitations fail to cure the 35 U.S.C. 112 (a) issue in the respective base claim. Consequently, dependent claims 2-6, 9-14, and 16-20 are also rejected under 35 U.S.C. 112(a) based in their direct/indirect dependency on the respective base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examined dependent claims 1-6, 9-20  are rejected on the ground of nonstatutory double patenting as being unpatentable claims of patent granted to US 10314681 B2 to Lund; Robert E. et al., (hereinafter referred to as “Lund”)  in view of  Catanese; Joseph III et al.  (Pub. No.: US 20060265042 A1, hereinafter referred to as "Catanese ").
Please note with respect to the following prior art related rejections, please also cross-reference examiner-annotated reproduction of Fig. 4AK-EX and Fig. 4AL-EX from Catanese attached below at the end of the office action under section titled Appendix A.
Please note reference indicators “20-1”, “20-2”, “FMA” can be seen in examiner-annotated reproduction of Fig. 4AK-EX and Fig. 4AL-EX from Catanese attached below at the end of the office action under section titled Appendix A. 
As per independent examined Claim 1, examined Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Lund in view of Cantanese. Although Examined claim 1 and patented claim 1 at issue are not identical, they are not patentably distinct from each other because examined claim 1 as recited is generic to and fully encompasses patented claim 1 recited limitations except for the limitation  a first stop member operatively coupled to the extension member; and a second stop member operatively coupled to the extension member such that the at least one first medial anchor is disposed between the first stop member and the second stop member which is disclosed by Cantanese (Catanese in at least fig. 2, fig. 4AK, 4 AL, [0161-0162], [0170], Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX in appendix A at end of this Office Action, [0220-0221] discloses at least a first stop member/flap (20-1 in Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX) operatively coupled to the extension member 16. See at least fig. 4AK, 4AL disclosing stop member /attachment mechanism including inwardly opening flaps 20; and a second stop member (20-2 in Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX)  operatively coupled to the extension member 16  such that the at least one first medial anchor 14 portion (FMA  in Examiner Annotated Fig. 4AK-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify incontinence device of patented claim 1 to include a stop members as taught by Cantanese.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of preventing and controlling relative motion of extension member and anchor (Cantanese, [0161-0162]]).  

As per dependent examined Claim 2, examined Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Lund in view of Cantanese 

As per dependent examined Claim 3, examined Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Lund as a whole. Although the examined claim 3 and patented claim 3 at issue are not identical, they are not patentably distinct from each other because examined claim 3 as recited is generic to and fully encompasses patented claim 3 recited limitations.

As per dependent examined Claim 4, examined Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Lund as a whole. Although the examined claim 4 and patented claim 1 at issue are not identical, they are not patentably distinct from each other because examined claim 4 as recited is generic to and fully encompasses patented claim 1 recited limitations.

As per dependent examined Claim 5, examined Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Lund as a whole. Although the examined claim 5 and patented claim 4 at issue are not identical, they are not patentably distinct from each other because examined claim 5 as recited is generic to and fully encompasses patented claim 4 recited limitations.

As per dependent examined Claim 6, examined Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Lund as a whole. Although the examined claim 6 and patented claim 5 at issue are not identical, they are not patentably distinct from each other because examined claim 6 as recited is generic to and fully encompasses patented claim 5 recited limitations.

As per dependent examined Claim 9, examined Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Lund as a whole. Although the examined claim 9 and patented claim 8 at issue are not identical, they are not patentably distinct from each other because examined claim 9 as recited is generic to and fully encompasses patented claim 8 recited limitations.

As per dependent examined Claim 10, examined Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Lund as a whole. Although the examined claim 10 and patented claim 9 at issue are not identical, they are not patentably distinct from each other because examined claim 10 as recited is generic to and fully encompasses patented claim 9 recited limitations.

As per dependent examined Claim 11, examined Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Lund as a whole. Although the examined claim 11 and patented claim 10 at issue are not identical, they are not patentably distinct from each other because examined claim 11 as recited is generic to and fully encompasses patented claim 10 recited limitations.

As per dependent examined Claim 12, examined Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Lund as a whole. Although the examined claim 12 and patented claim 11 at issue are not identical, they are not patentably distinct from each other because examined claim 12 as recited is generic to and fully encompasses patented claim 11 recited limitations.

As per dependent examined Claim 13, examined Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Lund as a whole. Although the examined claim 13 and patented claim 12 at issue are not identical, they are not patentably distinct from each other because examined claim 13 as recited is generic to and fully encompasses patented claim 12 recited limitations.

As per dependent examined Claim 14, examined Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Lund as a whole. Although the examined claim 14 and patented claim 13 at issue are not identical, they are not patentably distinct from each other because examined claim 14 as recited is generic to and fully encompasses patented claim 13 recited limitations.

As per independent examined Claim 15, examined Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Lund in view of Cantanese. Although Examined claim 15 and patented claim 14 at issue are not identical, they are not patentably distinct from each other because examined claim 15 as recited is generic to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify incontinence device of patented claim 1 to include a stop members as taught by Cantanese.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of preventing and controlling relative motion of extension member and anchor (Cantanese, [0161-0162]]).  

As per dependent examined Claim 16, examined Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Lund as a whole. Although the examined claim 16 and patented claim 15 at issue are not identical, they are not patentably distinct from each other because examined claim 16 as recited is generic to and fully encompasses patented claim 15 recited limitations.

As per dependent examined Claim 17, examined Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of Lund as a whole. Although the examined claim 17 and patented claim 16 at issue are not identical, they are not patentably distinct from each other because examined claim 17 as recited is generic to and fully encompasses patented claim 16 recited limitations.

As per dependent examined Claim 18, examined Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of Lund as a whole. Although 

As per dependent examined Claim 19, examined Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of Lund as a whole. Although the examined claim 19 and patented claim 18 at issue are not identical, they are not patentably distinct from each other because examined claim 19 as recited is generic to and fully encompasses patented claim 18 recited limitations.

As per dependent examined Claim 20, examined Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of Lund as a whole. Although the examined claim 20 and patented claim 19 at issue are not identical, they are not patentably distinct from each other because examined claim 20 as recited is generic to and fully encompasses patented claim 19 recited limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-13 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Catanese; Joseph III et al.  (Pub. No.: US 20060265042 A1, hereinafter referred to as "Catanese").
Please note with respect to the following prior art related rejections, please also cross-reference examiner-annotated reproduction of Fig. 4AK-EX and Fig. 4AL-EX from Catanese attached below at the end of the office action under section titled Appendix A.
Please note reference indicators “20-1”, “20-2”, “FMA” can be seen in examiner-annotated reproduction of Fig. 4AK-EX and Fig. 4AL-EX from Catanese attached below at the end of the office action under section titled Appendix A. 
As per independent Claim 1, Catanese discloses a system for treating incontinence in a patient(Catanese in at least abstract, fig. 1B, 1C, 2, 4, 8O, 8P, [0002], [0040-0043], [0160-0163], [0185],[0223],[0261],[0285-0286], [0290-0291], [0295-0297], for example discloses relevant 
a first implant device having at least one first medial anchor having portion engageable with a portion of a perineal membrane, a first distal anchor, a first extension member operably connecting the at least one first medial anchor and the first distal anchor (Here, the claim recitation after “engageable” is being interpreted as intended use/functional limitation and as such, a prior art structure that has ability to so perform the function would read on the limitation. See also MPEP § 2111.04. Nonetheless, Catanese in at least fig. 1B, 1C, 8O, 8P, [0041-0042], [0160-0162], [0261], [0285-0286],[0296] for example discloses a first implant device 10 having at least one first medial anchor  14 having a portion at least indirectly engageable with a portion of a perineal membrane, a first distal anchor 12, a first extension member 16 operably connecting the at least one first medial anchor 14 and the first distal anchor 12); 
a first stop member operatively coupled to the extension member (Catanese in at least fig. 2, fig. 4AK, 4AL, [0161-0162], [0170], Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EXin appendix A at end of this Office Action, [0220-0221] discloses at least a first stop member/flap (20-1 in Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX) operatively coupled to the extension member 16. See at least fig. 4AK, 4AL disclosing stop member /attachment mechanism including inwardly opening flaps 20. See at least Catanese [0220] “anchor 14 comprises a hollow tubular body… The tubular body comprises one or more inwardly opening flaps 20…inwardly opening flaps 20 prevent the motion of connector 16 that passes through proximal anchor 14 along the direction opposite to the direction of orientation of inwardly opening flaps 20… Inwarldy opening flaps 106 prevent the motion of proximal anchor 106 connector 16 in the direction opposite to the direction of orientation of inwardly opening flaps 
a second stop member operatively coupled to the extension member such that the at least one first medial anchor is disposed between the first stop member and the second stop member (Catanese in at least fig. 4AK, fig. 4AL, Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX in appendix A at end of this Office Action, [0220-0221] for example discloses a second stop member (20-2 in Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX)  operatively coupled to the extension member 16  such that the at least one first medial anchor 14 portion (FMA  in Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX)  is disposed between the first stop member (20-1 in Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX) and the second stop member (20-2 in Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX)); and
a second implant device physically separate from the first implant device and having at least one second medial anchor having portion, a second distal anchor, and a second extension member operably connecting the second medial anchor and the second distal anchor, the second medial anchor adapted to engage a portion of the perineal membrane separate from the first medical anchor (Here, the claim recitation  after “engageable”  is being interpreted as intended use/functional limitation and as such, a prior art structure that has ability to so perform the function would read on the limitation. See also MPEP § 2111.04. Nonetheless, Catanese in at 
Catanese does not necessarily require anchor having a pivotable toggle portion.
 However, Catanese discloses other embodiments which disclose anchor having a pivotable toggle portion (First, Examiner notes that the specification is silent as to the criticality of the recited “toggle” anchor. The Applicants in page 27 lines 19-23 state "The medial or proximal anchor 14 can include a "toggle" anchor, …Other anchoring devices and methods can be employed with the present invention as well". Nonetheless, Catanese in at least fig. 1C, fig. 1E-1G , fig. 6H, [0162],[0185],[0223], [0203], [0255], [0290-0291], [0295-0297] for example discloses anchors that use flap connection/attachment mechanisms ( [0162]), use lock pin attachment mechanisms([0162], [0203]), may be elastic, manufactured of elastic material i.e. bendable/pivotable ([0162], [0290], are capable of being positioned within lumen of delivery tools during implantation([0185], fig. 1E-1G,  [0223]) and anchor flipping/orienting perpendicular to connector ([0255], fig. 6H ) i.e. anchors with pivotable toggle portion).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the anchors of Catanese with pivotable anchors as claimed in order to minimal invasively, enable and ease introducer-delivery device assisted intralumenal delivery of anchors to desired target sites and to enable desired to lift, compress, support or reposition of tissues or organs within the body with less intraoperative trauma, less post-operative discomfort 

As per Claim 2, Catanese as a whole further discloses system wherein the first extension member includes a suture (Catanese in at least [0041], [0161-0162], [0291] for example discloses the first extension member/connector 16 includes a suture). 

As per Claim 3, Catanese as a whole further discloses system wherein the first extension member is selected from a group consisting of: a braided member, an elongated mesh, a flexible rod, a rigid rod and a length-adjustable member (Catanese in at least [0041], [0162], [0223], [0291] for example discloses wherein the first extension member/connector 16 is selected from a group consisting of: a braided member, an elongated mesh, a flexible rod, a rigid rod and a length-adjustable member). 

As per Claim 4, Catanese as a whole further discloses system wherein the first distal anchor includes a first array of anchors, each of the first array of anchors having expandable barbs and being operably connected to the first extension member (Catanese in fig. 1C, fig. 8O, fig. 8P, [0161],[0285-0286] for example discloses the first distal anchor 12 includes a first array 

As per Claim 5, Catanese as a whole further discloses system further including an introduction needle having a lumen extending therethrough, wherein at least the first array of anchors are adapted to traverse the lumen in a compressed state(Catanese in at least fig. 1E. 1F, 3I-3K, [0043], [0163-0164], [0185], [0203], [0223], [0286] discloses an delivery device/introduction needle having a lumen extending therethrough, wherein the anchors are disposed in the lumen during delivery and during anchoring of device to desired anatomical site which suggests at least the first array of anchors/flaps  are adapted to traverse the lumen in a compressed state). 

As per Claim 6, Catanese as a whole further discloses system wherein the second distal anchor includes a second array of anchors, each of the second array of anchors having expandable barbs and being operably connected to the second extension member (Catanese in fig. 1C, fig. 8O, fig. 8P, [0161], [0285-0286] for example discloses the second distal anchor 12 includes a second array of anchors/flaps 20, each of the second array of anchors/flaps 20 having expandable barbs and being operably connected to the second extension member 16). 

As per Claim 9, Catanese as a whole further discloses system wherein the portion of the perineal membrane engaged by the at least one first medial anchor is on a side of a urethra (Catanese in at least fig. 1C, fig. 8O, fig. 8P, [0041], [0160], [0163], [0261], [0285-0286]). 

As per Claim 10, Catanese as a whole further discloses system wherein the portion of the perineal membrane engaged by the at least one first medial anchor is above a urethra (Catanese in at least fig. 1C, fig. 8O, fig. 8P, [0041], [0160], [0163], [0261],[0285-0286]). 

As per Claim 11, Catanese as a whole further discloses system wherein the portion of the perineal membrane engaged by the at least one first medial anchor is below a urethra (Catanese in at least fig. 1C, fig. 8O, fig. 8P, [0041], [0160], [0163], [0261], [0285-0286]). 

As per Claim 12, Catanese as a whole further discloses system wherein the first distal anchor is adapted to engage a target tissue site selected from the group consisting of: an obturator foramen, obturator internus, abdominal fascia, sacrospinous ligament, prepubic fascia, rectus fascia, a tendinous arch of a levator ani, a Cooper's ligament, and a pubic symphysis cartilage (Catanese in at least fig. 1B, fig. 8P, [0160], [0153], [0261], [0283], [0286], [0296]). 

As per Claim 13, Catanese as a whole further discloses system wherein the at least one first medial anchor or the first distal anchor include an adhesive to assist in tissue engagement (Catanese in at least [0161], [0170], [0176], [0179], [0222] discloses wherein the at least one first medial anchor or the first distal anchor include an biocompatible adhesive that indirectly/directly to assist in tissue engagement). 

As per independent Claim 15, Catanese discloses a system for treating incontinence in a patient (Catanese in at least abstract, fig. 1B, 1C, 2, 4, 8O, 8P, [0002], [0040-0043], [0160-0163], [0185],[0223],[0261],[0285-0286], [0290-0291], [0295-0297] for example discloses a system for 
a first implant device having a first medial anchor, a first extension member (Catanese in at least fig. 1B, 1C, 8O, 8P, [0041-0042], [0160-0162], [0261], [0285-0286],[0296] for example discloses a first implant device 10 having a first medial anchor 14 and a first extension member 16), and 
a first stop member operatively coupled to the extension member (Catanese in at least fig. 2, fig. 4AK, 4AL, [0161-0162], [0170], Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX in appendix A at end of this Office Action, [0220-0221] discloses at least a first stop member/flap (20-1 in Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX) operatively coupled to the extension member 16. See at least fig. 4AK, 4AL disclosing stop member /attachment mechanism including inwardly opening flaps 20. See at least Catanese [0220] “anchor 14 comprises a hollow tubular body… The tubular body comprises one or more inwardly opening flaps 20…inwardly opening flaps 20 prevent the motion of connector 16 that passes through proximal anchor 14 along the direction opposite to the direction of orientation of inwardly opening flaps 20… Inwarldy opening flaps 106 prevent the motion of proximal anchor 106 connector 16 in the direction opposite to the direction of orientation of inwardly opening flaps 106… In the programmed shape, inwardly opening flaps 20 are bent inwards into the lumen of proximal anchor 14. This attaches proximal anchor 14 to connector 16.”; [0221] “Proximal anchor 14 comprises a hollow tubular body comprising one or more inwardly opening flaps 20. Inwardly opening flaps 20 prevent the motion of connector 16 along the direction opposite to the direction of orientation of inwardly opening flaps 20”; Here, prior art, Catanese,  flaps 20 that 
a second stop member operatively coupled to the extension member such that the first medial anchor is disposed between the first stop member and the second stop member (Catanese in at least fig. 4AK, fig. 4AL, Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX in appendix A at end of this Office Action, [0220-0221] for example discloses a second stop member (20-2 in Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX)  operatively coupled to the extension member 16  such that the at least one first medial anchor 14 portion (FMA  in Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX)  is disposed between the first stop member (20-1 in Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX) and the second stop member (20-2 in Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX)), 
the first medial anchor having an extension portion adapted to affix to a portion of a perineal membrane of the patient on a first side of a urethra (Catanese in at least fig. 1B, 1C, 8O, 8P, [0041-0042], [0160-0162], [0261], [0285-0286],[0296] for example discloses the first medial anchor 14 having an extension portion adapted to at least indirectly affix to a portion of a perineal membrane of the patient on a first side of a urethra).
a second implant device physically separate from the first implant device and having a second medial anchor and a second extension member, the second medial anchor having an extension portion adapted to affix to a portion of the perineal membrane of the patient on a second side of the urethra opposite the first side of the urethra (Catanese in at least fig. 1B, 1C, 8O, 8P, [0041-0042], [0160-0162], [0261], [0285-0286],[0296] for example discloses a second implant device 10 physically separate from the first implant device and having a second medial anchor 14 and a second extension member 16, the second medial anchor 14 having an extension 
Catanese does not necessarily require anchor having a pivotable extension portion or wherein tensioning adjustment on at least the first implant device provides support for the urethra.
 However, Catanese discloses other embodiments which discloses anchor having a pivotable extension portion (First, Examiner notes that the specification is silent as to the criticality of the recited “toggle” anchor. The Applicants in page 27 lines 19-23 state " The medial or proximal anchor 14 can include a "toggle" anchor, …Other anchoring devices and methods can be employed with the present invention as well". Nonetheless, Catanese in at least fig. 1C, fig. 1E-1G , fig. 6H, [0162],[0185],[0223], [0203], [0255], [0290-0291], [0295-0297] for example discloses anchors that use flap connection/attachment mechanisms ( [0162]), use lock pin attachment mechanisms([0162], [0203]), may be elastic, manufactured of elastic material i.e. bendable/pivotable ([0162], [0290], are capable of being positioned within lumen of delivery tools during implantation([0185], fig. 1E-1G,  [0223]) and anchor flipping/orienting perpendicular to connector ([0255], fig. 6H ) i.e. anchors with pivotable toggle portion);
wherein tensioning adjustment on at least the first implant device provides support for the urethra (Catanese in at least fig. 8O, [0041-0042], [0160-0262], [0168], [0177], [0223], [0227], [0249-0251], [0253], [0255], [0259], [0291]  disclose connector 16 embodiments tensioning member, elastic suture connector (in at least [0041], [0160-0162], [0291]) and a desired tension is introduced in the connector 16, which read on tensioning adjustment on at least the first implant device provides support for the urethra as explicitly, positively and specifically recited by the Applicants. See at least [0160] “Distal anchor 12 and proximal anchor 14 are implanted in 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the anchors of Catanese with pivotable anchors as claimed in order to minimal invasively, enable and ease introducer-delivery device assisted intralumenal delivery of anchors to desired target sites and to enable desired to lift, compress, support or reposition of tissues or organs within the body with less intraoperative trauma, less post-operative discomfort and/or shorter recovery times (Catanese, para.[0040], [0043]).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the anchors of Catanese with  pivotable anchors (Catanese in at least [0160-0162],[0185],[0223], [0290-0291], [0295-0297]) as claimed as a matter of simple substitution of prior art disclosed functional equivalents in order to enable the same result of desirably lifting, compressing, supporting or repositioning of tissues or organs within the body with less intraoperative trauma, less post-operative discomfort and/or shorter recovery times.  

As per Claim 16, Catanese as a whole further discloses system wherein tensioning adjustment on the first implant device and the second implant device provides support for the urethra to restore continence (Catanese in at least fig. 8O, [0041-0042], [0160], [0168],[0177], [0223],[0227],[0229],[0249-0251], [0253],[0255], [0259], [0262], [0286] disclose tensioning adjustment on the first implant device 10 and the second implant device 10 to create desired tension and provide support for the urethra to restore continence). 

As per Claim 17, Catanese as a whole further discloses system wherein at least one of the first extension member and the second extension member includes a suture (Catanese in at least [0041], [0161-0162],[0291] for example discloses wherein at least one of the first extension member 16 and the second extension member  16 includes a suture). 

As per Claim 18, Catanese as a whole further discloses system wherein at least one of the first extension member and the second extension member includes an elongate mesh (Catanese in fig. 8K, [0283] discloses of synthetic biocompatible polymer sling extension member genus which would encompass a mesh species which is well-known and conventional for example see Chu; Michael S.H., US 20070173864 A1, figure 4, [0044-0045] for example). 

As per Claim 19, Catanese as a whole further discloses system further including a first distal anchor device operably connected to the first medial anchor via the first extension member (Catanese in at least fig. 1B, 1C, 8O, 8P, [0041-0042], [0160-0162], [0261], [0285-0286], [0296] for example discloses a first distal anchor 12 device operably connected to the first medial anchor 14 via the first extension member 16). 

As per Claim 20, Catanese as a whole further discloses system wherein the first distal anchor is adapted to engage a target tissue site selected from the group consisting of: an obturator foramen, abdominal fascia, rectus fascia, a.
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Catanese in view of Hunt (Pub. No.: US 20080004686 A1, hereinafter referred to as “Hunt”).
As per dependent Claim 14, Catanese as a whole further discloses wherein the at least one first medial anchor or the first distal anchor include an adhesive to assist in tissue engagement (Catanese in at least [0161], [0170], [0176], [0179], [0222] discloses wherein the at least one first medial anchor or the first distal anchor include an biocompatible adhesive that indirectly/directly to assist in tissue engagement). 
Catanese does not explicitly disclose a light-activated adhesive.
 However, Hunt discloses system wherein the adhesive is a light-activated adhesive (Hunt in [0043] discloses a light-activated adhesive). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the adhesive of Catanese with a light-activated adhesive as taught by Hunt in order to secure the implant to tissue within a body using a minimally invasive light-emitting system (Hunt, para. [007], [0043]).  
Response to Amendment
 According to the Amendment, filed 07/14/2021, the status of the claims is as follows:
Claims 1, 9-11, 15, 20 are currently amended; 
Claims 2-6, 13, 14, 16-19 are as originally filed;
Claims 12 are previously presented; and
Claims 7-8 are cancelled.
By the current amendment, as a result, claims 1-6, 9-13 and 15-20 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Page 6 of Applicant’s Amendment dated  07/14/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated   04/14/2021: [1] The objection to claim 20 is withdrawn in view of the amendment and arguments, filed 07/14/2021; [2] The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated 04/14/2021 paras. [5-7] are withdrawn in view of the amendment, filed 07/14/2021.
Issues Raised and Arguments to Double Patenting Rejections presented on Page 6 of Applicant’s Amendment dated   07/14/2021 where Applicant’s’ remarks inter alia that: 
Double Patenting
The claims were rejected on the ground of nonstatutory double patenting as being unpatentable over claims of patent granted to US 10314681 B2 to Lund; Robert E. et al. in view of Catanese; Joseph III et al. (Pub. No.: US 20060265042 Al). The claims have been amended as shown above. It is respectfully requested that the double patenting rejection be held in abeyance until claims are found to be allowable.

Applicant request that the double patenting rejection be held in abeyance until claims are found to be allowable is noted. However, in the interest of a complete written record, the double patenting rejection detailed above.
Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 6-7 of Applicant’s Amendment dated  07/14/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claims 1 and 15[A] Claims 1 and 15 were rejected under 35 U.S.C. 103(a) as being unpatentable over Catanese; Joseph III et al. (Pub. No.: US 20060265042 Al). 



[C] Independent claim 15 was similarly amended. 

[D] It does not appear that the cited references disclose a second stop member as recited in the claims (operatively coupled to the extension member and where the anchor is disposed between the first stop member and the second stop member). Accordingly, it is respectfully submitted that independent claims 1 and 15 are allowable.


Applicant’s arguments 28 [A-D] with respect to the above claim limitation in amended independent claim 1 and 15 have been considered but are not persuasive for the following reasons. 
As per Applicant’s arguments 28 [B] and [D] above, Catanese discloses a second stop member operatively coupled to the extension member such that the at least one first medial anchor is disposed between the first stop member and the second stop member. Please note with respect to the following prior art related rejections, please also cross-reference examiner-annotated reproduction of Fig. 4AK-EX and Fig. 4AL-EX from Catanese attached below at the end of the office action under section titled Appendix A. Further, also please note reference indicators “20-1”, “20-2”, “FMA” can be seen in examiner-annotated reproduction of Fig. 4AK-EX and Fig. 4AL-EX from Catanese attached below at the end of the office action under section titled Appendix A.  More specifically, Catanese in at least fig. 4AK, fig. 4AL, Examiner Annotated Fig. 4AK-EX and Fig. 4AL-EX in appendix A at end of this Office Action, [0220-0221] for example discloses a second stop member (20-2 in Examiner Annotated Fig. 4AK-EX 
As per Applicant’s arguments 28 [C], [D] above, independent claim 15 as amended, recites similar limitations as noted above with respect to Claim 1. Therefore, the reasons discussed and proffered above with respect to Claim 1, also apply to independent claim 15 limitations which as explained above are disclosed by Catanese as a whole.
Please also see detailed claim interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  07/14/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 2-6 and 9-14, 16-20.
 [a] Claims 1-6, 9-13 and 15-20 were rejected under 35 U.S.C. 103(a) as being unpatentable over Catanese; Joseph III et al. (Pub. No.: US 20060265042 Al). Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Catanese in view of Hunt (Pub. No.: US 20080004686 Al).

[b] Independent claim 1 and 15 were amended as shown above. Specifically independent claims 1 was amended to recite “a second stop member operatively coupled to the extension member such that the at least one first medial anchor is disposed between the first stop member and the second stop member.” Independent claim 15 was similarly amended. It does not appear that the cited references disclose a second stop member as recited in the claims (operatively coupled to the extension member and where the anchor is disposed between the first stop member and the second stop member). Accordingly, it is respectfully submitted that independent claims 1 and 15 and the claims that depend therefrom are allowable.


Applicant’s arguments 29[a-b] with respect to dependent claims 2-6 and 9-14, 16-20 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2-6 and 9-14, 16-20 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.

Appendix A

    PNG
    media_image1.png
    973
    798
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        July 23, 2021